Melvin Mayfield, Chief Judge, dissenting. When the Highway Commission takes a portion of a person’s land, the measure of compensation is the difference between the market value of the whole tract before the taking and the market value of the remainder after the taking. Arkansas Highway Commission v. Bryant, 233 Ark. 841, 349 S.W. 2d 349 (1961). The abstract of testimony in the brief of the Arkansas Highway Commission in the instant case contains the following: Q. With these comparables in mind, what price, then did you assess to the subject property? A. Due to research of these comparables, and market study, market surveys made at the time for myself as investor in real estate there, I placed a value of $48,360.00. (R. 91) Q. What value did you place on the property now after the taking? A. $5,640.00. Q. Then you assess that property has been damaged how much? A. Well, according to those figures, $42,720.00 is the difference. (R. 93) In this case the Highway Commission took a portion of appellees’ property. The verdict of the jury was $12,000.00. Under the law and evidence set out above, unless something else is involved, this case should not be reversed and remanded for a new trial. I cannot determine from the abstract of testimony whether there is anything else involved. Under Rule 9 of the Rules of Supreme Court and Court of Appeals, it is incumbent upon the appellant to abstract the testimony and it is not the duty of the court to search the record for evidence not abstracted. Therefore, I would affirm the judgment.